department of the treasury employer_identification_number contact person - id number contact telephone number uil 4945-dollar_figure internal_revenue_service p o box cincinnati oh release number release date date legend x city state dollar_figurem amount dollar_figuren amount q number dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a scholarship program the purpose of the program is to pay for qualified_education_expenses for individuals who attend an accredited two- year or four-year college university or vocational-technical school the program is available to residents of x and its surrounding area who demonstrate academic excellence leadership potential and a commitment to working for the betterment of their community after graduation candidates are generally nominated by members of your distribution or scholarship committees by administrators at the high school or the technical school that the candidate is attending or has attended and by representatives from public and private charitable and educational institutions in x the letter catalog number 58263t nominations detail the candidate’s merits including how the candidate meets your scholarship criteria applicants will be required to submit an application and supporting material including a report on their academic and professional career or career aspirations a detailed statement of their training plans and a statement of their future plans and commitments letters of reference and personal interviews may also be required the criteria used to select recipients incudes academic record demonstrated leadership and participation in school and community activities work experience statement of goals and aspirations unusual personal or family circumstances and an outside appraisal scholarships normally range from dollar_figurem to dollar_figuren per year and can renew up to q years or until a bachelor’s degree is earned whichever occurs first provided that the recipient maintains satisfactory academic performance you expect to make most payments of scholarships directly to the college university or vocational-technical school you currently publicize the program by word-of-mouth by sharing details about it with x high school teachers and guidance counselors in the future you may publicize the program on the internet and in a local newspaper you will generally obtain an official report of each recipient’s courses taken and grades received in each academic period at least once a year in the event studies involve the preparation of research papers or projects rather than the completion of a course you will require a brief report from the institution on the progress of the paper or project at least once a year the report must be approved by the faculty_member supervising the recipient or by another appropriate_official upon completion of a study at an educational_institution a final report will also be obtained you may not require reports if the recipient attends an educational_institution described in sec_170 of the code the scholarship is paid directly to the educational_institution and the institution agrees to use the scholarship to defray the recipient's expenses or pay scholarship funds to the recipient only if he or she has enrolled at the educational_institution and his or her standing at such institution is consistent with the purposes and conditions of the scholarship if you discover that funds were or may have been diverted from their specified purposes in the event reports are missing you will initiate an investigation while conducting the investigation no further payments will be distributed to the extent possible until you have determined that no part of the scholarship was used for improper purposes and until any delinquent reports relating to the scholarship have been submitted if any funds were used for improper purposes you will take steps to recover diverted funds or ensure the restoration of diverted funds and the dedication of other funds held by the recipient to the purposes being financed by the scholarship you will also withhold further payments until you receive the recipient’s assurances that future diversions will letter catalog number 58263t not occur any delinquent reports have been submitted and you receive assurances that the recipient will take extraordinary precaution to prevent future diversions from occurring you represent that you will maintain all records relating to individual scholarships including information obtained to evaluate recipients identify whether a recipient is a disqualified_person establish the amount and purpose of each scholarship and establish that you undertook the supervision and investigation of scholarships basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sector b a ii other conditions that apply to this determination e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 letter catalog number 58263t e you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
